

117 HR 4518 IH: Wildfire Prevention and Drought Mitigation Act of 2021
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4518IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Ms. Herrell (for herself, Mr. Westerman, Mr. LaMalfa, Mr. Gosar, Mr. McClintock, Mr. Newhouse, Mr. Bentz, Mr. Johnson of South Dakota, Mr. Obernolte, Mr. Rosendale, and Mrs. Boebert) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish a categorical exclusion for certain forest management activities related to wildfire prevention and drought mitigation, and for other purposes.1.Short titleThis Act may be cited as the Wildfire Prevention and Drought Mitigation Act of 2021.2.Categorical exclusion for wildfire prevention and drought mitigation(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is to—(1)protect a municipal or Tribal water source from damage caused by wildfire;(2)improve ecosystem health, resilience, and other watershed and habitat conditions;(3)improve, maintain, or restore water yield or quality;(4)improve, maintain, or restore snowpack;(5)adapt the forest landscape to an increased threat of drought; or(6)any combination of the purposes specified in paragraphs (1) through (5).(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Acreage limitations(1)In generalExcept in the case of a forest management activity described in paragraph (2), a forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.(2)Larger areas authorizedA forest management activity covered by the categorical exclusion established under subsection (a) may contain treatment units exceeding a total of 10,000 acres but not more than a total of 30,000 acres if the forest management activity is located in an area that, at the time of such activity—(A)is in a severe, extreme, or exceptional drought; or(B)has been in a severe, extreme, or exceptional drought in the previous 5 years.(e)ExclusionsThe authorities provided by this Act do not apply with respect to any National Forest System lands or public lands—(1)that are included in the National Wilderness Preservation System;(2)that are located within a national or State specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(B)the Secretary concerned determines the activity is allowed under the applicable roadless rule governing such lands; or(3)on which timber harvesting for any purpose is prohibited by Federal statute.(f)DefinitionsIn this Act—(1)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering such lands.(2)Forest planThe term forest plan means—(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(3)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(4)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.(5)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System lands; and(B)the Secretary of the Interior, with respect to public lands.